Citation Nr: 0802938	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  00-02 785	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for residuals of a 
left lateral malleolus chip fracture, currently evaluated as 
10% disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active duty for training from June to August 
1985, and active service from March 1989 to March 1992.

This appeal to the Board of Veterans Appeals (Board) arises 
from a July 1999 rating action that denied a rating in excess 
of 10% for residuals of a left lateral malleolus chip 
fracture.

By decision of June 2001, the Board remanded the issue of a 
rating in excess of 10% for the veteran's left ankle 
disability to the RO for further development of the evidence 
and for due process development.

This appeal also arises from a February 2003 rating action 
that denied service connection for PTSD.

By decision of November 2004, the Board remanded the above 
issues on appeal to the RO for further development of the 
evidence and for due process development.

For the reasons expressed below, the issues on appeal are 
again being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
veteran when further action on his part is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007)).  These 
provisions include enhanced duties to notify and assist 
claimants.  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claims on appeal has not been accomplished.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that a remand by the Board confers upon the veteran, as 
a matter of law, the right to compliance with the remand 
instructions, and imposes upon the VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

In November 2004, the Board remanded this case to the RO to 
afford the veteran a VA orthopedic examination to evaluate 
the degree of severity of his left ankle disability, and 
thereafter to readjudicate the claim for a rating in excess 
of 10% therefor.  Appellate review of the claims folder 
indicates that the RO ordered such examination in June 2007, 
but the record does not contain a copy of the examination 
report, or a Supplemental Statement of the Case (SSOC) 
indicating that the RO thereafter readjudicated the claim.  
The Board thus finds that due process of law requires that 
this case be returned to the RO to associate a copy of the 
requested examination report with the claims folder, and 
thereafter to readjudicate the claim.

The record also reflects that outstanding VA medical records 
should be obtained. The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the 
Board finds that the complete records of all treatment and 
evaluation of the veteran for PTSD and a left ankle 
disability at the VA Illiana Health Care System 61832, 
Danville Medical Center, 1900 E. Main St., from 2003 to the 
present time should be obtained and associated with the 
claims folder.  The Board points out that, under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal records should continue 
until either the records are received or notification is 
provided that further efforts to obtain such records would be 
futile.  See 38 C.F.R. § 3.159(c)(1).  

April 2003 VA outpatient records indicate that the veteran 
had applied for Social Security Administration (SSA) 
disability benefits.  While SSA records are not controlling 
for VA determinations, they may be "pertinent" to VA 
claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Collier v. Derwinski, 1 Vet.    App. 412 (1991).  Hence, when 
the VA is put on notice of the existence of SSA records, as 
here, it must seek to obtain those records before proceeding 
with the appeal.  See Murincsak; also, Lind v. Principi,   3 
Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO 
should obtain and associate with the claims folder a copy of 
any SSA decision awarding or denying the veteran disability 
benefits, together with all medical records underlying that 
determination, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities. 

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  The RO's notice letter to the veteran should include 
correspondence that sufficiently addresses the duty, imposed 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring 
the VA to explain what evidence will be obtained by whom.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO 
is required to satisfy the notification provisions of the 
VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's 
notice letter to the veteran should also explain that he has 
a full 1-year period for response.  See 38 U.S.C.A. § 5103 
(West 2002); but see also 38 U.S.C.A. § 5103(b)(3)) (amending 
the relevant statute to clarify that the VA may make a 
decision on a claim before the expiration of the 1-year VCAA 
notice period).  The RO's letter should also invite the 
veteran to submit all pertinent evidence in his possession, 
and ensure that he receives notice that meets the 
requirements of the decision of the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), as appropriate.  After 
providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO via 
the AMC for the following action:

1.  The RO should obtain copies of the 
complete records of all treatment and 
evaluation of the veteran for PTSD and a 
left ankle disability at the VA Illiana 
Health Care System 61832, Danville 
Medical Center, 1900 E. Main St., from 
2003 to the present time.  In requesting 
these records, the RO should follow the 
current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims folder.

2.  The RO should obtain and associate 
with the claims folder a complete copy of 
the report of the VA orthopedic 
examination of the veteran conducted on 
or after June 2007.

3.  The RO should obtain from the SSA a 
copy of any decision awarding or denying 
the veteran disability benefits, together 
with all medical records underlying that 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims folder.  

4.  The RO should send the veteran and 
his representative a letter requesting 
him to provide sufficient information, 
and if necessary, authorization, to 
enable it to obtain any additional 
pertinent evidence that is not currently 
of record.  The RO should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the Court's decision in 
Dingess/Hartman, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full 1-year period 
to respond (although the VA may decide 
the claim within the 1-year period).  

5.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims folder.  

If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall, 11 Vet. App. at 271.

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.
 
8.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
folder is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See                
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

